DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer et al. (US 2006/0268394) in view of Mori et al. (US 2002/0154387).
With regard to claim 1, Sommer discloses a gain correction filter used in combination with an optical amplifier, which may be an erbium-doped fiber amplifier, comprising (see Fig. 1 and para. [0038]):
A first filter (left facing surface of 54), and
A second filter (correction or tweak GFF filter on right facing surface of 54) different from the first filter,
Wherein the first filter is configured to correct gain equalization error in a first portion of an optical transmission bandwidth ( transmission curve corresponding to the gain profile of an associated optical amplifier),
Wherein the second filter is configured to correct gain equalization in a second portion of the optical transmission bandwidth (para. [0034] & [0038] , smaller loss profile than the first filter)

Sommer does not specifically disclose that the first portion of the optical transmission bandwidth is broader than the second portion.
However, in the same field of endeavor, Mori et al. teaches  a gain equalizer for an optical amplifier. Mori teaches that the gain  spectrum of an erbium-doped fiber amplifier  (EDFA)has a double peak property as shown in Fig. 1A (see below).  A plurality of optical filters which have reflectivity corresponding to wavelength bands respectively including the separated peaks are used to flatten the gain spectrum of the EDFA, as shown in Fig. 1C and explained in para. [0007]. The loss spectrum of the filter #3 is from about 1545 nm to about 1565 nm (= 20 nm bandwidth) while the loss spectrum of filter #1 is from about 1525 nm to about 1535 nm (= 10 nm bandwidth). Therefore, the filter #1 corrects the gain equalization in a portion of the optical transmission bandwidth (10nm) that is smaller than the optical transmission bandwidth of gain equalization of filter #3 (20 nm). One skilled in the art, e. g. an optical engineer, would have found it obvious to provide the second filter in the gain flattening filter of Sommer with a narrower bandwidth of gain equalization, using the teaching of  Mori et al. on the EDFA gain spectrum , to obtain a flat gain for the final output of the complete optical amplifier system (e. g. as illustrated in Fig. 1D).

    PNG
    media_image1.png
    766
    547
    media_image1.png
    Greyscale



With regard to claim 8, Sommer discloses a method (see Fig. 1 and para. [0038]), comprising 
correcting, via a first filter (left facing surface of 54), gain equalization error in a first portion of an optical transmission bandwidth; and
correcting, via a second filter (correction or tweak GFF filter on right facing surface of 54), gain equalization error in a second portion of the optical
transmission bandwidth, 
wherein the first filter is different from the second filter.
With regard to claim 15, Sommer discloses a gain correction filter used in combination with an optical amplifier, which may be an erbium-doped fiber amplifier, comprising (see Fig. 1 and para. [0038]):
A first filter (left facing surface of 54), and
A second filter (correction or tweak GFF filter on right facing surface of 54) different from the first filter,
Wherein the first filter is configured to correct gain equalization error in a first portion of an optical transmission bandwidth ( transmission curve corresponding to the gain profile of an associated optical amplifier),
Wherein the second filter is configured to correct gain equalization in a second portion of the optical transmission bandwidth (para. [0034] & [0038] , smaller loss profile than the first filter)
Sommer does not disclose a system comprising at least one repeater arranged and spaced along an optical fiber cable, comprising a plurality of EDFAs, and a plurality of hybrid gain correction filters, each hybrid gain correction filter coupled to an output of each EDFA of the at least one repeater.   However, Mori et al. teach in the same field of endeavor, cascade connecting EDFAs (which are repeaters) along an optical fiber (cable) (para. [0002]). Each EDFA has the wavelength dependency of the gain compensated for by a gain equalizing filter (gain correction filter) [0006]. Including the hybrid gain filters of Sommer, in the optical transmission system taught by Mori, would have been obvious to one skilled in the art, e. g. an optical engineer, to flatten the gain thereby avoiding crosstalk and improving signal reception (Mori, para. [0004]). 
Sommer does not specifically disclose that the in the hybrid gain equalizer, the first portion of the optical transmission bandwidth is broader than the second portion. However, in the same field of endeavor, Mori et al. teaches  a gain equalizer for an optical amplifier. Mori teaches that the gain  spectrum of an erbium-doped fiber amplifier  (EDFA)has a double peak property as shown in Fig. 1A (see below).  A plurality of optical filters which have reflectivity corresponding to wavelength bands respectively including the separated peaks are used to flatten the gain spectrum of the EDFA, as shown in Fig. 1C and explained in para. [0007]. The loss spectrum of the filter #3 is from about 1545 nm to about 1565 nm (= 20 nm bandwidth) while the loss spectrum of filter #1 is from about 1525 nm to about 1535 nm (= 10 nm bandwidth). Therefore, the filter #1 corrects the gain equalization in a portion of the optical transmission bandwidth (10nm) that is smaller than the optical transmission bandwidth of gain equalization of filter #3 (20 nm). One skilled in the art, e. g. an optical engineer, would have further found it obvious to provide the second filter in the gain flattening filter of Sommer with a narrower bandwidth of gain equalization, using the teaching of  Mori et al. on the EDFA gain spectrum , to obtain a flat gain for the final output of the complete optical amplifier system (e. g. as illustrated in Fig. 1D).
With regard to claims 2, 9, and 16, the first filter is a broadband gain correction filter which corrects gain for the majority of the optical transmission bandwidth (Mori Fig. 1C).
With regard to claims 3, 10, and 17,the second filter is a narrow band gain correction filter and the second portion is a narrow region of the optical transmission bandwidth.
With regard to claims 4-5, 11-12, and 18-19, the gain flattening filter may be packaged together with the optical amplifier or separately (standalone), Sommer para. [0016].
With regard to claims 6, 13, and 20, Mori teaches that the first filter is a reflective filter (Abstract).
With regard to claims 7 and 14, Sommer discloses that an optical isolator (74) follows the gain flattening filter (72). It would have been obvious to one skilled in the art, e. g. an optical engineer, to include an optical isolator after the first filter to reduce reflections from the first filter, if the first filter is a reflective filter, when the two filters are arranged in series.

Information Disclosure Statement
The information disclosure statement filed on Dec. 14, 2021 has been considered by the Examiner.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Park, Lee, Zhang (2 references), Shimojoh, Naito, and Sommer disclose optical amplifiers with gain flattening filters.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Center at https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645